           Case 2:20-cv-01877-KJD-BNW Document 12 Filed 03/29/21 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARIO MARTINEZ PALAYO,                         Case No. 2:20-cv-01877-KJD-BNW
5
            Petitioner,
6                                                    ORDER
            v.
7

8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12         In this habeas corpus action, after a 62-day extension of time, the respondents
13   were due on March 22, 2021, to respond to Mario Martinez Palayo’s petition for writ of
14   habeas corpus. See Order entered November 17, 2020 (ECF No. 6); Order entered
15   January 19, 2021 (ECF No. 10).
16         On March 22, 2021, Respondents filed a motion for extension of time (ECF No.
17   11), requesting a further 30-day extension, to April 21, 2021, to respond to Palayo’s
18   petition. Respondents’ counsel states that the extension of time is necessary because
19   of the time necessary to obtain the state-court record for the case, and because of delay
20   caused by the COVID-19 pandemic. The Court finds that Respondents’ motion for
21   extension of time is made in good faith and not solely for the purpose of delay, and
22   there is good cause for the extension of time requested.
23         IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
24   Time (ECF No. 11) is GRANTED. Respondents will have until and including April 21,
25   2021, to respond to the petition for writ of habeas corpus.
26   ///
27   ///
28   ///
                                                 1
           Case 2:20-cv-01877-KJD-BNW Document 12 Filed 03/29/21 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered November 17, 2020 (ECF No. 6) will remain

3    in effect.

4
                                     March
5                      29th day of ______________________, 2021.
            DATED THIS _____

6

7
                                                   KENT J. DAWSON,
8                                                  UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
